894 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward ORLETT, Plaintiff-Appellant, Cross-Appellee,v.CINCINNATI MICROWAVE, INC., James L. Jaeger, Paul M. Allen,Robert L. Bates, Charles M. Fullgraf, James X.Mullen, John A. O'Steen, and Mark G.Solow, Defendants-Appellees,Cross-Appellants.
Nos. 89-3047, 89-3048.
United States Court of Appeals, Sixth Circuit.
Feb. 1, 1990.

1
SEE 953 F2D 224.